                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 MARK CHAMBERS,

                         Petitioner,
                                                                   CIVIL ACTION
        v.                                                         NO. 19-4131


 P/O TIMOTHY BOGAN, et al.,

                         Respondents.


                                               ORDER

       AND NOW, this 15th day of January 2020, upon consideration of the Report and

Recommendation filed by United States Magistrate Judge Thomas J. Reuter (Doc. No. 7), Petitioner’s

Objections to the Report and Recommendation (Doc. No. 8), and in accordance with the Opinion of the

Court issued this day, it is ORDERED as follows:

       1.     Petitioner’s Objections to the Report and Recommendation (Doc. No. 8) are

              OVERRULED.

       2.     The Report and Recommendation (Doc. No. 7) is APPROVED AND ADOPTED.

       3.     The Petition for a Writ of Habeas Corpus (Doc. No. 1) is DISMISSED WITHOUT

              PREJUDICE.

       4.     A Certificate of Appealability SHALL NOT issue because Petitioner has not made a

              credible showing that a procedural ruling was incorrect or a substantial showing of a

              deprivation of constitutional rights.

       5.     The Clerk of Court shall close this case for statistical purposes.

                                                      BY THE COURT:



                                                      / s / J oel H. S l om s k y
                                                      JOEL H. SLOMSKY, J.
